IN THE COURT OF APPEALS OF IOWA

                                      No. 20-0601
                                 Filed August 19, 2020


IN THE INTEREST OF S.B. and I.B.,
Minor Children,

A.B., Mother,
       Appellant,

J.B., Father,
       Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Dallas County, Virginia Cobb, District

Associate Judge.



          A father and mother separately appeal the termination of their parental

rights to two children. AFFIRMED ON BOTH APPEALS.



          Susan R. Stockdale, West Des Moines, for appellant mother.

          Gina E.V. Burress of Carr Law Firm, P.L.C., Des Moines, for appellant

father.

          Thomas J. Miller, Attorney General, and Toby Gordon, Assistant Attorney

General, for appellee State.

          Kayla Stratton of Juvenile Public Defender, Des Moines, attorney and

guardian ad litem for minor children.



          Considered by Vaitheswaran, P.J., and Tabor and Schumacher, JJ.
                                           2


VAITHESWARAN, Presiding Judge.

       A father and mother separately appeal the termination of their parental

rights to twins, born in 2018. The father contends the State failed to prove the

grounds for termination cited by the district court and termination was not in the

children’s best interests. The mother contends she should have been granted a

six-month extension to regain custody of the children.

I.     Father

       The department of human services became involved with the family based

on an allegation that one of the twins had “brain bleed and unexplained bruising to

his face, cheek and shoulder.” The child was two months old.

       The department issued a founded report against the father for physical

abuse with brain damage. The children were removed from parental care and

were placed with their paternal grandmother, where they remained throughout the

proceedings. They were later adjudicated in need of assistance, and the State

eventually filed a petition to terminate parental rights.

       Meanwhile, the father pled guilty to child endangerment causing bodily

injury and willful injury causing bodily injury and was sentenced to five-year prison

terms, with the terms to be served consecutively. The district court suspended the

sentence and placed the father on probation but entered an order prohibiting him

from having contact with the twin he abused. The order was later modified to

permit professionally supervised visits with both children.

       The district court terminated the father’s parental rights pursuant to several

statutory grounds. We may affirm if we find clear and convincing evidence to

support any of the grounds. In re A.B., 815 N.W.2d 764, 774 (Iowa 2012). We will
                                              3


focus on Iowa Code section 232.116(1)(h) (2019), which requires proof of several

elements, including proof the children could not be returned to the father’s custody.

           Although the father offered a certificate reflecting his completion of an anger

management course, and he attended “Safe Care” parenting sessions with the

children, his visits with the children remained fully supervised. A department

employee testified the father had not adequately addressed his frustration, anger,

and impulsivity. She stated he was in no position to have the children returned to

his custody without department assistance. On our de novo review, we agree with

this assessment.

           Termination must also serve the children’s best interests. See Iowa Code

§ 232.116(2). The father asserts he “acknowledged that his actions were wrong,

[took] steps to address his mental health, and expressed remorse for his son’s

injury.”     He also notes that he took advantage of services offered by the

department.         Accepting all these assertions, we nonetheless agree with the

department employee overseeing the case that he could not independently ensure

the children’s safety, which is the primary consideration in a best-interests

analysis. See In re P.L., 778 N.W.2d 33, 37 (Iowa 2010). Based on this record,

we affirm the termination of the father’s parental rights to the twins.

II.        Mother

           The department issued a founded child abuse report against the mother for

denial of critical care and failure to provide proper supervision in connection with

the physical abuse incident described above. The department initiated services to

assist her in reunifying with the children. The mother engaged in services but,

eventually, her parental rights were terminated.
                                          4


       On appeal, the mother does not challenge the grounds for termination. She

raises a single issue: whether the district court should have afforded her six

additional months to work toward reunification. See Iowa Code § 232.104(2)(b),

.117(5). She asserts that she could reunify with the children if the department

implemented “an extensive support system” to assist her. But the question here is

not whether she will be able to parent the children with support but whether she

will be able to parent them independently.        The court asked the department

employee this precise question. She responded “I don’t believe that it’s likely.” A

service provider similarly opined that, although the mother shared “a very strong

bond” with the children, she had difficulty caring for both children at once without

someone there to assist her, and she would continue to need prompting as the

children grew and developed. On our de novo review, we conclude the district

court appropriately denied the mother’s request for additional time. We affirm the

termination of her parental rights to the children.

       AFFIRMED ON BOTH APPEALS.